Appellant files a motion for rehearing in which he requests the court to pass upon other questions *Page 488 
mentioned in his motion, in view of another trial. It is not thought necessary at this time to pass upon any other questions. If another trial should be had it might not be under the same conditions and the same issues of law might not arise.
Appellant also suggests that the facts as stated in our original opinion be withdrawn because in view of the disposition of the case it was not necessary to set out the facts, and for the further reason that they reflect upon appellant. As far as the court feels called upon to go is to say that the recitals in our original opinion were not to be understood as a statement of the facts established upon the trial, but our purpose was to condense the substance of the State's evidence. In fairness to appellant it may be said that much of the criminative testimony against appellant came from the witnesses Carlile and Yerby, who were recognized by the trial court to be accomplice witnesses as a matter of law, and the jury was so told. The criminative facts testified to by said witnesses and many others were denied by appellant.
The State has also filed a motion for rehearing. The motions of both appellant and the State are overruled, save as to the explanations herein found.
Overruled.